Citation Nr: 1705007	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder ("PTSD") and a depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.F., the Veteran's Wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1954 through May 1958, with the United States Air Force.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a April 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran and his spouse appeared and testified at a Decision Review Officer hearing in September 2013.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The Veteran's appeal has previously been before the Board.  In an April 2015 Board decision, the Veteran's claim of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder were denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC").  In a October 2015 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial for the claim of entitlement to service connection of an acquired psychiatric disorder, and remanded the issue to the Board for further appellate review.  

In December 2015, the Board remanded the Veteran's claim to the AOJ for further development.  Specifically, the December 2015 remand directed the AOJ to obtain a new VA examination to determine the etiology and severity of the Veteran's acquired psychiatric disorder.  The remand order directed the AOJ to obtain a VA examination be conducted in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. § 4.125(a) (2016);  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  However, as will be discussed below, the Board finds these remand directives were not substantially completed and additional remand is required.

The Board notes that this appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the claims file must be returned to the examiner who provided the April 2016 VA examination and opinion, in order to clarify the examiner's opinion regarding whether a psychiatric disorder is related to the Veteran's military service.

The Board's December 2015 remand ordered that the Veteran be scheduled for a VA examination with the purpose of providing an opinion as to the nature and etiology of any psychiatric disorder diagnosed.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the prior remand, in the April 2015 Board decision, the Board went into detail regarding the Veteran's reported stressors, and the attempts VA made to verify his stressors.  The Board conceded that the Veteran was subjected to the stressful events of retrieving downed aircraft during his service at Laredo AFB as the RO had verified that there were many plane crashes at or near Laredo AFB during the Veteran's service, and he worked on a crew that was responsible for retrieving the downed aircraft.  The Board found that the reported stressful incident of the Veteran's plan seeking an emergency landing due to an engine on fire was not conceded.  As the accident could not be discovered through research, the Veteran provided different details regarding his escape from the plane, and because treatment records from an immediate post-accident hospitalization in October 1956 showed only diagnoses of hypertension and obesity, the Board found that the evidence was not sufficient to find the Veteran's details about the crash were credible.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's claims file was first sent to a VA psychologist in February 2016, for the purpose of assessing whether or not the Veteran met the criteria for a diagnosis of PTSD.  After reviewing the Veteran's electronic medical file, and conducting an in person examination, the February 2016 VA examiner did not provide any opinion or conclusion as to the Veteran's psychiatric symptoms.  Rather, the examiner "deferred" any diagnosis.  Thereafter, in April 2016 the Veteran's claims file was reviewed by a VA psychologist to determine the etiology and severity of any diagnosed psychiatric disorder.  Following a review of the Veteran's VA treatment records, service medical records, and the February 2016 VA examination, the examiner concluded the Veteran does not currently have a diagnosed psychiatric disorder. 

The Board finds both the February 2016 and April 2016 VA examinations are inadequate, as they were not responsive to the Board's December 2015 remand directives.  Stegall, 11 Vet. App. at 268.  First, the Board notes the February 2016 VA examiner failed to evaluate the Veteran's condition under the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition ("DSM-V").  As specified in the Board's December 2015 remand directive, the Veteran's claim was to be evaluated under the DSM-V, in accordance with 38 C.F.R. § 4.125(a).  However, the February 2016 VA examiner cited solely to the DSM-IV criteria in his evaluation of the Veteran's symptoms. Therefore, any reliance on this examination or its findings is inappropriate.  

Second, the April 2016 VA examiner's opinion is not responsive to the Board's December 2015 remand directives as it does not discuss in sufficient detail whether the Veteran's diagnosed depressive disorder is etiologically related to his military service.  Rather, the VA examiner concluded that the Veteran "does not meet the criteria for depression or any other mental disorder at this time."  In reaching this conclusion, the VA examiner failed to specify whether the Veteran's symptoms were evaluated under the DSM-V criteria.  Additionally, the VA examiner's opinion overlooks, and fails to explain, the Veteran's medical history reflecting various diagnoses for psychiatric disabilities, including depression.  The Board further notes that any reliance on the April 2016 examiner placed on the February 2016 VA examination, as to whether the Veteran meets the DSM-V criteria for PTSD, was inappropriate. 

Finally, the Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  While the 2016 examiner opined that the Veteran did not have a current psychiatric disability, there is evidence of a diagnosis of depression during the course of appeal.  The Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  Further, if a psychiatric disability is not currently shown, the examiner should be asked to provide an opinion as to the etiology of any psychiatric disability manifested or diagnosed since March 2011. 

In short, the Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of a psychiatric disorder that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to the VA psychologist who conducted the April 2016 examination.  If the April 2016 VA examiner desires, the Veteran may be recalled for another examination.  If the April 2016 VA examiner is not available, the Veteran should be scheduled for a VA PTSD/mental disorders examination by an appropriate specialist, or to qualified VA psychologist.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  Moreover, VA concedes that the Veteran participated in the retrieval of downed airplanes.

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

a.)  First, the examiner must provide diagnoses for all current and previously diagnosed psychiatric disorders found since March 2011 following a review of the entirety of the Veteran's claims file.

For each disorder identified, other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his participation in the retrieval of downed airplanes.  

If the VA examiner finds a psychiatric disability is not causally or etiologically related to the Veteran's military service, the examiner is asked to provide a clear rationale explaining their conclusion.  Specifically, there must be a rationale which adequately connects data and conclusions (e.g. concluding that a diagnosis of depression is related to ongoing health concerns is not adequate unless there is a rationale which explains this assumption). 

b.)  Second, the VA examiner should determine whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD.  In answering this question, the VA examiner is reminded that VA has conceded that the Veteran participated in the retrieval of downed airplanes.

If a PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressors (i.e. his reported retrieval of downed airplanes and body parts).

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.) The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA psychiatric examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.)  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, Vet. App. at 271.  

4.)  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




